Citation Nr: 0634817	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating, the RO, inter alia, 
granted service connection and assigned a 30 percent rating 
for PTSD, effective February 3, 2004.  

As the veteran is appealing the initial evaluation assigned 
to his service-connected PTSD, the issue has been framed as 
that listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In February 2006, the veteran testified before RO personnel.  
At his hearing, the veteran filed a formal application (VA 
Form 21-8940) for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) (The RO had previously denied the veteran's 
claim in September 2005.  The veteran did not appeal that 
decision).  The veteran also filed an informal claim for 
service connection for peripheral neuropathy of the upper 
extremities secondary to service-connected diabetes mellitus.  
As neither claim has been adjudicated by the RO, they are not 
before the Board; hence, they are referred to the RO for 
appropriate action.  


REMAND

A review of the record reveals that following an April 2005 
supplemental statement of the case (SSOC), evidence was 
received by the RO relevant to the veteran's claim on appeal.  
The relevant evidence consisted of June 2005 and August 2005 
statements assessing the severity of the veteran's PTSD from 
a social worker at Bell Behavioral Services, a December 2005 
report of psychiatric consultation from Marquette General 
Health System, and those records which were the basis of the 
veteran's grant of disability benefits from the Social 
Security Administration (SSA).  In a subsequently prepared 
(April 2006) SSOC, the RO noted its consideration of the 
December 2005 psychiatric consultation report as well as the 
veteran's records from the SSA.  In particular, the RO noted 
that in its review of the SSA records that, "There were 
copies of records from Bell Behavioral Services which are 
duplicates of the evidence in the claims folder."  

The Board notes that a review of the veteran's SSA records 
reflects that those records from Bell Behavioral Services are 
dated in 2004 and January 2005.  Neither the June 2005 or 
August 2005 PTSD assessments by a social worker at Bell 
Behavioral Services are associated with the veteran's SSA 
records nor has the RO considered either document in relation 
to the veteran's claim on appeal.  In this respect, in a 
September 2005 rating decision the RO considered the June 
2005 and August 2005 Bell Behavioral Services records in 
relation to the veteran's claim for a TDIU.  Here, the Board 
finds both records to be pertinent evidence relative to the 
veteran's claim for a rating in excess of 30 percent for 
PTSD, and neither record is duplicative of evidence 
previously considered.  See 38 C.F.R. § 19.37(a) (2006).  Due 
process considerations compel the conclusion that the RO must 
first adjudicate the veteran's claim on appeal in light of 
those June 2005 and August 2005 Bell Behavioral Services PTSD 
assessments.  Under these circumstances, the Board will 
remand this matter to the RO for consideration of those 
records, and for issuance of an SSOC reflecting such 
consideration.  See 38 C.F.R. § 19.31 (2006).  

Likewise, the Board notes that on a February 2005 VA Form 9 
(Appeal to Board of Veterans' Appeals), the veteran checked 
the appropriate box indicating that he wished a hearing at 
the RO before a member of the Board.  In an October 2005 
statement in support of claim (VA Form 21-4138), the veteran 
noted the following: 

I request to change my BVA hearing to a local 
hearing by video at a local VA Regional Office 
from VARO Detroit, MI (329))  

Thereafter, as noted above, in February 2006, the veteran 
testified before RO personnel at the Detroit RO.  In an 
October 2006 electronic mail (email) correspondence, the 
veteran's representative noted the following: 

The C-file is located at [the Board], it appears 
I may not have been able to complete a [VA Form] 
646 prior to the shipment of the file [to] the 
[Board].  Also, we submitted two [VA Form] [21-] 
4138s rebutted [sic] the DROs decision and also 
requested a Travel Board Hearing and again the C-
file was sent to [the Board] from Detroit.   

Whether the veteran still desires a hearing by a member of 
the Board at the RO, or by way of video conference, is not 
clear from these statements.  The October 2006 email 
correspondence would appear to indicate that the veteran 
still desires a Board hearing.  Pursuant to 38 C.F.R. 
§ 20.700 (2006), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, the RO should clarify with the veteran or his 
representative, whether the veteran still desires a Board 
hearing.  If so, in accordance with his request, the veteran 
must be provided an opportunity to present testimony during a 
Board hearing.  

Finally, the veteran's representative at the RO should be 
given opportunity to present written argument in this case.  
38 C.F.R. § 20.600 (2006) (an appellant must be afforded 
right to representation at each stage of the appeal).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re-
adjudicate the claim for a rating in 
excess of 30 percent for PTSD, with 
consideration of the June 2005 and August 
2005 statements from a social worker at 
Bell Behavioral Services regarding the 
veteran's PTSD.  

2.  If the benefit sought on appeal is 
not granted, the veteran should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  The veteran's 
representative should be given 
opportunity to prepare a VA Form 646, or 
written argument in lieu thereof.  

3.  The RO should clarify with the 
veteran or his representative whether the 
veteran still desires a Board hearing, 
and if so, the type of hearing.  If the 
veteran desires a Board hearing at the RO 
or by way of video conference from the 
RO, the RO should schedule the veteran 
for a hearing before a member of the 
Board in accordance with his request.  
The RO should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2006).  (The veteran is 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing.  See 38 C.F.R. 
§ 20.702(e) (2006).)  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

